Citation Nr: 0409652	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-21 418	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUE

Entitlement to service-connection for a low back disorder.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 
1952 to November 1953.  This matter comes to the Board of 
Veteran's Appeals (Board) on appeal from an August 2002 rating 
decision, which affirmed a February 2002 rating decision by the 
San Diego Regional Office (RO) of the Department of Veterans 
Affairs (VA).
  
FINDING OF FACT

A low back injury in service is not shown; a low back disorder was 
not manifested in service; arthritis of the low back was not 
manifested in the first postservice year; and there is no 
competent evidence relating the veteran's current low back 
disability to service.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted. 38 
U.S.C.A. §§  1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, eliminated the requirement of 
a well-grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  Regulations 
implementing the VCAA have been published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the requirements of the VCAA are met.

The claim was considered on the merits, and the veteran was 
provided a copy of the decision denying his claim.  The RO 
provided notification of the VCAA by letters in August 2001 and 
July 2002 (prior to the rating decision at issue) and again in 
August 2003.  By the letters in August 2001, July 2002, and August 
2003; the February 2002 and August 2002 rating decisions; and a 
May 2003 Statement of the Case the veteran was informed of the 
basis for the denial of his claim, of the type of evidence that 
was needed to substantiate the claim, and of the regulations 
pertinent to the claim.  The August 2001, July 2002, and August 
2003 letters specifically advised him of the provisions of the 
VCAA.  He was advised that evidence received within a year would 
be considered; everything received to date has been considered.  
Since the veteran indicated in a telephone contact in August 2001 
that he had no further evidence he wanted considered, advising him 
at this point to submit everything he has pertinent to his claim 
would serve no useful purpose. 

Regarding VA's duty to assist, as most of the veteran's service 
medical records were apparently destroyed by a fire at the 
National Personnel Records Center (NPRC), VA has a heightened 
"duty to assist."  The RO has met this duty by separately seeking 
records of alleged hospital treatment (at Letterman hospital) in 
service.  Federal records depositories informed the RO that a 
search for that information from alternate sources would require 
more specific service unit information.  The veteran was advised 
of this, but was unable to provide the information necessary to 
enable the search.   

The record includes a copy of the veteran's November 1953 
separation examination report and two private medical records.  In 
August 2001, the veteran called the RO and indicated that he had 
no further medical evidence that he wanted considered.  There is 
no indication that any pertinent evidence remains outstanding.

In claims for disability compensation, the VCAA also requires that 
VA provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability, establishes that the veteran 
suffered an event, injury, or disease in service, or has a disease 
or symptoms of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  See 38 
C.F.R. § 3.159(c)(4). 

Here, the evidence shows that the veteran now has a low back 
disability, but does not show a low back injury or low back 
disability in service.  Likewise, there is no objective evidence 
suggesting the current low back disability may be associated with 
an event, injury, or disease in service.  Consequently, a VA 
medical opinion is not necessary for an adequate decision.  

All notice and duty to assist requirements appear to be met.  The 
veteran is not prejudiced by the Board's proceeding with review of 
the matter on the merits at this point.  See Conway v. Principi, 
353 F 3d 1369 (Fed. Cir. 2004).  

Factual Background

The veteran's complete service medical records are unavailable.  
Responses from Federal Records depositories inform that the 
records may have been destroyed in a fire at the National 
Personnel Records Center in St. Louis.  [As noted, because the 
veteran was unable to provide sufficient unit information, an 
exhaustive search for alternative sources of pertinent information 
could not be completed.]  The veteran's claims file does contains 
a copy of his November 1953 separation examination report, which 
shows that clinical evaluation of the spine and other 
musculoskeletal system was normal.  A back injury was not noted.  
The veteran's separation document shows that he completed basic 
training and clerk school, then served in Korea.  

Private medical records submitted by the veteran include:  An X-
ray report from September 2000, showing the veteran has 
spondylolisthesis of L4-L5 and degenerative alteration at L5-S1 
and a statement from a chiropractor indicating, in pertinent part, 
that the veteran has right lumbar scoliosis and degenerative joint 
disease at L4-5.

The veteran was asked to specify any additional sources of 
pertinent medical information.  As noted, he indicated by 
telephone that he had no additional evidence he wanted considered.  

Analysis

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if they are manifested to a 
compensable degree during a specified postservice period (1 year 
for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 3.307, 
3.309.  

Here, the record shows that the veteran indeed now has a low back 
disability.  Private medical records he submitted show he has low 
back pathology, including arthritis.  However, the record is 
devoid of any objective evidence confirming that he sustained a 
low back injury in service, that he had a low back disability in 
service, or that arthritis of the low back was manifested in the 
first postservice year (so as to warrant consideration of the 
presumptive provisions for chronic diseases in 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309).  

The veteran asserts that he sustained a low back injury during 
basic training, that he was seen at Letterman hospital, and that 
he was pulled from basic training because of the injury, and 
placed in clerk school as that specialty involved lighter duties.  
There is no objective evidence confirming a low back injury in 
service.  The only contemporaneous evidence, the report of the 
veteran's service separation examination, is silent regarding any 
low back pathology or low back injury in service.  That the 
veteran was treated at Letterman hospital could not be confirmed, 
in part because pertinent records were apparently destroyed by 
fire, in part because the veteran could not provide detailed unit 
information to enable a search of alternate sources of 
information.  And while his separation document shows that he 
attended clerk school, it also shows that he completed basic 
training.  The veteran has provided no information indicating he 
has had postservice continuity of symptoms/treatment, which might 
support the allegation that current low back disability is service 
injury related.  Without any objective evidence that the veteran 
had injury or disease involving the low back in service (or in the 
first postservice year), and without any competent (medical) 
evidence relating current back disability to service, two of the 
three above-outlined thresholds requirements for establishing 
service connection are not met.  While the veteran is competent to 
testify as to the symptoms he experienced, as a layperson, he 
lacks competence to opine regarding a relationship between his 
current low back disability and service. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.  


ORDER

Service connection for a low back disorder is denied. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



